Citation Nr: 0003695	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  96-36 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a low back 
disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for the residuals of a 
head injury to include a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's sister



ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1949 to 
September 1952.  This appeal arises from a March 1996 rating 
decision of the Columbia, South Carolina, regional office 
(RO) which determined that the veteran had failed to submit 
new and material evidence to reopen the claim of service 
connection for a low back disorder.  This matter was Remanded 
by the Board of Veterans' Appeals (Board) in February 1999 
for the purpose of affording due process to the veteran, and 
it has been returned to the Board for appellate review.  The 
appeal also stems from a July 1998 rating decision that 
denied service connection for the residuals of a head injury 
to include a seizure disorder.


REMAND

In its February 1999 Remand, the Board observed that the RO 
had failed to review a significant amount of medical evidence 
that had been associated with the claims folder  with regard 
to the issue of whether new and material evidence had been 
presented to reopen a claim for service connection for a low 
back disorder.  Moreover, the Board recognized that the 
veteran did not waive RO consideration of this evidence.  See 
38 C.F.R. § 20.1304(c) (1999).  The matter was returned to 
the RO for the purpose of furnishing the veteran and his 
representative with a supplemental statement of the case.  
Further, the Board found that the veteran's application to 
reopen the previously denied claim for service connection for 
low back disorder, had to be remanded for a determination as 
to whether the evidence submitted by the veteran was 
"material" as defined under 38 C.F.R. § 3.156(a).  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (held that 
"new and material evidence" as provided in 
38 C.F.R. § 3.156(a) had been impermissibly defined in Colvin 
v. Derwinski, 1 Vet. App. 171, 174 (1991) as requiring "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome").  The RO has yet to furnish the veteran 
and his representative with a supplemental statement of case 
that discusses "new and material evidence" as outlined in 
Hodge, and that reflects consideration of evidence received 
since the July 1996 statement of the case.

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the U.S. Court of Appeals for Veterans Claims 
(Court).  The Court has stated that compliance by the Board 
or the RO is neither optional nor discretionary.  Where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, the issue of whether new and material evidence 
has been submitted to reopen the claim of service connection 
for a low back disorder must be returned to the RO for the 
purpose of furnishing the veteran with a supplemental 
statement of the case.

With regard to issue of whether new and material evidence had 
been submitted to reopen the issue of service connection for 
the residuals of a head injury to include a seizure disorder, 
a review of the record shows that the veteran has repeatedly 
given a history of receiving VA treatment since his service 
discharge.  Significantly, in a statement received in July 
1995, the veteran reported that he was treated for his 
seizure disorder at the Augusta VA Medical Center (VAMC) 
within one year of his discharge.  There is no evidence that 
the RO has attempted to obtain the veteran's VA medical 
records from this period of time.  As VA treatment records 
are considered to be constructively included within the 
record, and must be acquired if material to an issue on 
appeal, it is necessary to obtain the aforementioned medical 
records prior to a final decision in this case.  See Dunn v. 
West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should appropriately contact 
the veteran and request him to obtain and 
submit copies of private, post-service 
treatment records pertinent to the issue 
of whether new and material evidence has 
been submitted to reopen the claims of 
service connection for a low back 
disorder and the residuals of a head 
injury, which are not already of record.

2.  The RO should obtain copies of the 
veteran's complete inpatient and 
outpatient treatment records dated 
between 1952 and 1959 from the Augusta 
VAMC.  The response from the Augusta VAMC 
should be associated with the claims 
folder.  If any further sources of 
records are identified by the Augusta 
VAMC, appropriate action should be taken 
by the RO to obtain the records.  Any VA 
treatment records dated after October 21, 
1997, should also be obtained.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all requested 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  When the requested 
development is complete, the RO should 
review the claims on appeal, to include 
consideration of all evidence added to 
the claims folder since the last 
supplemental statements of the case were 
issued.

Thereafter, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
on the issue of whether the veteran 
submitted new and material evidence to 
reopen claims of service connection for a 
low back disorder and the residuals of a 
head injury to include a seizure 
disorder.  The SSOC should fully comply 
with the provisions of 38 U.S.C.A § 
7105(d)(1).  The SSOC must contain a 
citation to 38 C.F.R. § 3.156 and a 
discussion of whether new and material 
evidence has been submitted to reopen the 
claims based on these criteria.  In doing 
so, a determination should made as to 
whether the new evidence "(1) bears 
directly or substantially on the specific 
matter, and (2) is so significant that it 
must be considered to fairly decide the 
merits of the claim."  See Fossie v. 
West, 12 Vet. App. 1 (1998).  If new and 
material evidence is determined to have 
been submitted in either or both claims, 
the old and new evidence should be 
considered in accordance with the 
provisions of 38 U.S.C.A. § 7261(a).  The 
reason(s) for the determination made in 
this case should also be provided.  
Thereafter, the veteran and his 
representative should be given an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to obtain additional medical evidence and afford due process.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


